J-A19008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    VASYL S. KOVALCHUK                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    YELENA V. KOVALCHUK                        :
                                               :
                       Appellant               :   No. 537 MDA 2022

                 Appeal from the Order Entered March 14, 2022
      In the Court of Common Pleas of Cumberland County Civil Division at
                              No(s): 2016-03340


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                             FILED: OCTOBER 3, 2022

        Yelena V. Kovalchuck (“Mother”) appeals pro se from the order entered

on March 14, 2022, wherein the trial court found Mother in contempt of the

July 1, 2019 custody order, imposed sanctions, and denied Father’s request

for sole legal custody.      We reverse the finding of contempt and award of

sanctions and affirm all other aspects of the order.

        Mother and Father are parents to two minor children, M.K., born in

December 2006, and J.K., born in June 2008 (collectively, “the Children”).

The parties have had an extremely contentious custody battle, which

commenced with Father’s filing of a complaint for custody on June 13, 2016.

Following extensive pre-trial litigation, a custody trial was held on March 29,

2018, which resulted in an April 24, 2018 custody order. This Court affirmed
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19008-22



on October 11, 2018. See V.S.K. v. Y.V.K., 200 A.3d 556 (Pa.Super. 2018)

(unpublished memorandum).

         Father subsequently filed a petition for contempt and for the

modification of the April 24, 2018 custody order. One component of Father’s

petition sought to require the parties to obtain passports for the Children and

for those passports to remain in the custody of Father, his counsel, or a third

party.    Following an evidentiary hearing on June 13, 2019, the trial court

entered an interim custody order that provided, inter alia, “[t]he Children’s

passports shall be renewed, and upon renewal, the passports are to be given

to the Prothonotary’s Office here in Cumberland County which shall hold them

for release upon further court order.” See Order, 6/13/19, at ¶ 2. However,

the interim order was subsequently vacated, and neither party moved to

enforce the relevant provisions concerning the Children’s passports.

         Following additional hearings, the trial court entered an amended

custody order on July 19, 2019, which provided the parties with joint legal

custody and shared physical custody on alternating weeks. In pertinent part,

this order specified that “[t]he parents shall have an equal right to make all

major non-emergency decisions affecting [the Children’s] general well-being

including, but not limited to, all decisions regarding their health, education,

and religion.”   Order, 7/19/19 at ¶ 1(a).   The order further provided that

“[n]otwithstanding that both parents share legal custody, non-major decisions

involving [the Children’s] day-to-day living shall be made by the parent then

having custody, consistent with the other provisions of this Order.” Id. at

                                     -2-
J-A19008-22



1(e). Significantly, the July 19, 2019 order, which is the operative custody

order, is silent as to any provisions regarding passports or international travel.

       Thereafter, on May 11, 2021, Mother unilaterally obtained passports for

the Children.      See Trial Court Order, 3/14/22 at Conclusions ¶ 1.          In

anticipation of a vacation with the Children, Mother, via text message on

August 6, 2021, asked Father to sign a travel consent form in relation to a trip

to Niagara Falls with her church group. Id. at Findings ¶ 15. Id. Father,

under the impression the Children did not have active passports and that his

permission was unnecessary for interstate travel, agreed to sign the forms,

but indicated on the form that he was only consenting to domestic travel. Id.

       The next day, Mother took the Children on vacation to the Dominican

Republic.1 Id. at Findings ¶ 21. Following their departure, Father checked the

Department of State’s website to inquire about the Children’s passport status

and discovered that Mother obtained expedited service of the Children’s

passports. Id. at Findings ¶ 17. Father inquired as to the Children’s location,

but Mother refused to provide an answer. Id. After contacting both children

via different messaging applications, the Children provided Father with




____________________________________________


1  Mother’s trip to the Dominican Republic was not the purported church trip
to which Mother sought Father’s written permission. Rather, the trial court
found that Mother fabricated the church trip. Id. at Conclusions ¶ 4.


                                           -3-
J-A19008-22



conflicting information as to where they were vacationing.2 Id. at Findings ¶

18.

       Accordingly, Father filed a petition for emergency special relief on

August 18, 2021, alleging that Mother fraudulently obtained passports for the

Children and took the Children on a vacation outside of the United States

without his express permission. Father sought sole legal custody, attorneys’

fees, and an order directing Mother to surrender the Children’s passports to

the Cumberland County Prothonotary. On August 30, 2021, the trial court

referred the matter concerning the vacation and travel plans to the custody

conciliator, denied any additional special relief requested in Father’s petition,

and advised Mother that the parties shared legal custody, which encompasses

traveling international, as that constitutes a major decision regarding the

welfare of the Children. See Order 8/30/21 at 1.

       Thereafter, Father filed a petition for contempt and for the modification

of the July 19, 2019 custody order. Again, the trial court consolidated the

issues raised in Father’s petition with the previously scheduled conciliation

conference.3




____________________________________________


2 Specifically, M.K. told Father they were in Florida and J.K. told Father they
were in Delaware. Id.
3 As part of the petition for modification, Father sought to amend the custody
order to have the children vaccinated against COVID-19 because Mother
refused to consent to vaccination.


                                           -4-
J-A19008-22



       Following custody conciliation, the July 19, 2019 order was amended to

include specific provisions regarding domestic and international travel.4 See

Order, 10/12/21 at ¶ 3. The matter concerning Father’s petition for contempt

and modification of legal custody was listed for a hearing on January 19, 2022.


____________________________________________


4   Specifically, the order provides in pertinent part:

       DOMESTIC TRAVEL: If either parent is planning a trip in the
       United States with the Children, they shall provide the other
       parent with at least thirty (30) days written notice of the vacation
       dates. The vacation weeks supersede the regular physical custody
       schedule. In the event the parties have conflicting vacation dates,
       the party giving written notice first has priority.         Prior to
       departure, the parties will provide each other with information
       regarding the intended vacation destination and a telephone
       number at which they can be reached during their vacation. The
       parties may expand this vacation time by mutual agreement. If
       either parent schedules a vacation that occurs during the other’s
       (sic) parent’s custodial week, they shall provide the parent with
       make-up time for the missed days of custody.

       INTERNATIONAL TRAVEL: If either parent is planning a trip
       outside the United States with the Children, they shall provide the
       other parent with at least thirty (30) days written notice of the
       vacation dates and obtain a notarized letter from the other parent
       consenting to the travel outside of the United States with the
       Children. The vacation weeks supersede the regular physical
       custody schedule. In the event the parties have conflict vacation
       dates, the party giving written notice first has priority. Prior to
       departure, the parties will provide each other with information
       regarding the intended vacation destination and a telephone
       number at which they can be reached during their vacation. The
       parties may expand this vacation time by mutual agreement. If
       either parent schedules a vacation that occurs during the other’s
       (sic) parent’s custodial week, they shall provide the parent with
       make-up time for the missed days of custody.

See Order 10/12/21 at ¶ 3.


                                           -5-
J-A19008-22



       A trial was held as scheduled, at which Father, Mother, and the Children

testified.5 On March 14, 2022, the trial court entered an order that (1) found

Mother in contempt for violating Father’s legal custody rights; (2) directed

Mother to pay a $500.00 fine to Father; (3) ordered Mother to pay all

reasonable counsel fees and costs specifically associated with any litigation

regarding the Children’s passport and travel to the Dominican Republic6; and

(4) denied Father’s petition for modification for sole legal custody.

       In finding Mother in contempt and imposing the above-noted sanctions,

the trial court specifically determined that Mother had notice of the operative

custody order, which we observe did not include any provisions regarding

passports or international travel.             See Trial Court Order, 3/14/22 at

Conclusions ¶ 6. Nevertheless, the trial court concluded that Mother’s renewal

of the Children’s passports, without Father’s knowledge and consent, and her

travel with the Children outside the United States constituted violations of

Father’s shared legal custody. Id. at Conclusions ¶ 7. Moreover, the court

found Mother’s actions were volitional and committed with wrongful intent as



____________________________________________


5 Father also presented Diana Rudy, PA-C, who testified about the Children’s
need to receive the COVID-19 vaccine. As that issue is not presently before
this Court, we do not address her testimony.
6  The order directed Father’s counsel to file documented proof of the
reasonable counsel fees and costs within 10 days and serve a copy on Mother.
Mother shall then have 10 days to file objections. Father’s counsel complied
on March 17, 2022. On March 24, 2022, Mother filed objections to the award
of counsel fees.


                                           -6-
J-A19008-22



she refused to inform Father where the Children were located during her

travels. Id.

       On April 1, 2022, Mother filed the instant timely appeal; however, she

neglected to concurrently file a statement of errors complained of on appeal

as required by Pa.R.A.P. 905(a)(2) and Pa.R.A.P. 1925(a)(2). The trial court

issued an opinion pursuant to Pa.R.A.P. 1925(a), which relies on the findings

and conclusions of the March 14, 2022 order. In light of Mother’s failure to

file a concomitant concise statement of errors complained of on appeal with

her notice of appeal, this Court directed Mother to file a concise statement in

the trial court on or before May 9, 2022. Mother complied on May 6, 2022.7

The trial court declined to issue a supplemental Pa.R.A.P. 1925(a) opinion in

response to Mother’s concise statement.

       While phrased as a single question, Mother’s brief presents three issues

for our review: 1) whether the trial court erred in finding Mother in contempt

for violating Father’s legal custody; 2) whether the trial court erred when it

permitted certain testimony but excluded other testimony by Mother; and 3)

whether the trial court erred when it imposed attorneys’ fees without a hearing

as to the amount of those fees. See Appellant’s Brief at 5-6. Mother first

____________________________________________


7 While Pa.R.A.P. 1925 requires the concomitant filing of a concise statement
with the notice of appeal in a children’s fast track matter, the failure to comply
with this rule is considered a defective notice of appeal and this Court will not
dismiss since failure is merely a violation of a procedural rule and not an order
of court. See In re K.T.E.L., 983 A.2d 745, 748 (Pa. Super. 2009).
Accordingly, this Court will address the merits of the appeal.


                                           -7-
J-A19008-22



asserts the trial court abused its discretion when it held her in contempt for

violating Father’s legal custody rights. Specifically, Mother argues that the

operative custody order was too vague as it did not explicitly state that Mother

could not obtain passports or travel internationally during her periods of

custody. Thus, Mother argues her actions were not contemptuous, and the

trial court erred in finding her in contempt.

      This Court reviews contempt orders for an abuse of discretion. K.M.G.

v. H.M.W., 171 A.3d 839, 844 (Pa.Super. 2017). A trial court “abuses its

discretion if, in resolving the issue for decision, it misapplies the law or

exercises its discretion in a manner lacking reason. Similarly, the trial court

abuses its discretion if it does not follow legal procedure.” Id. In order to be

found in contempt, the complainant must prove “by a preponderance of the

evidence: (1) that the contemnor had notice of the specific order or decree

which she is alleged to have disobeyed; (2) that the act constituting the

contemnor’s violation was volitional; and (3) that the contemnor acted with

wrongful intent.” Harcar v. Harcar, 982 A.2d 1230, 1235 (Pa.Super. 2009).

Moreover, when determining whether a contemnor acted with wrongful intent,

the trial court should consider both common sense and the context of the

party’s actions. Commonwealth v. Reese, 156 A.3d 1250, 1258 (Pa.Super.

2017). Furthermore, we defer to the trial courts credibility determinations

where they are supported by the record. See Harcar, supra at 1236.

      The trial court found that Mother’s actions constituted a violation of the

shared legal custody provision of the operative custody order. Specifically, it

                                      -8-
J-A19008-22



concluded that Mother’s actions of renewing the Children’s passports and

traveling with the Children abroad constituted major decisions involving the

Children. The material facts are not in dispute. Mother admittedly obtained

passports for the Children without the consent or knowledge of Father and

proceeded to travel internationally with the Children to the Dominican Republic

during her period of custody. Thus, the question before this Court is whether

Mother’s actions constituted a violation of the July 19, 2019 custody order.

For the reasons explained, infra, they did not.

      Legal custody is defined as “the right to make major decisions on behalf

of the child, including, but not limited to, medical, religious and education

decisions.” 23 Pa.C.S. § 5322. The operative custody order did not include

any specific language regarding international travel. Notably, the order did

direct that “Father must advise Mother a minimum of 30 days in advance of

his intent to exercise this vacation period based on his work schedule.” See

Order, 7/19/19 at 2(d) (emphasis added). The order omitted a similar notice

provision regarding Mother.

      More importantly, the operative custody order did not incorporate a

provision regarding passports or embrace any restrictions regarding travel.

When fashioning the order, the trial court could have provided a more

narrowly tailored provision regarding travel. See O.G. v. A.B., 234 A.3d 766,

775 (Pa.Super. 2020) (finding that it was within the trial court’s discretion to

instruct both parents not to travel with the children internationally without the

consent of the other parent). However, it declined to do so. Although a prior,

                                      -9-
J-A19008-22



interim custody order directed the parties to obtain passports for the Children

and to hold the passports in the Cumberland County Prothonotary’s Office,

that provision was not included in the final custody order that the court

entered in its place on July 19, 2019.             Thus, while furtive and seemingly

devious, Mother’s actions did not violate a specific provision of the custody

order.8 See J.M. v. K.W., 164 A.3d 1260, 1266 (Pa.Super. 2017) (en banc)

(finding the trial court erred in finding mother in contempt for registering the

child in daycare of her choice when the custody order was silent as to legal

custody). Accordingly, the trial court erred in finding Mother in contempt of

the July 19, 2019 order and by imposing sanctions on that basis.

       In light of our determinations that Mother did not contravene the terms

of the July 19, 2019 custody order and that the attendant sanctions were

unwarranted, we do not address Mother’s remaining arguments concerning

the exclusion of certain evidence during the hearing and the reasonableness

of the award of attorneys’ fees. Similarly, we do not disturb the portion of the

order denying Father’s request for sole legal custody.

       Order affirmed in part and reversed in part. Jurisdiction relinquished.




____________________________________________


8 While Mother did not flout a specific provision in the final custody order, this
Court notes with displeasure Mother’s multiple misrepresentations to Father
and her surreptitious conduct regarding the passport application process and
her international travel plans.

                                          - 10 -
J-A19008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2022




                          - 11 -